Pur Curiam.
A motion for a rehearing having been granted in this case, upon reconsideration of the questions raised, the court has reached the opinion that paragraph 66 of section 2 of the general tax act of 1927, as amended in 1929, imposing an occupation tax on manufacturers of and dealers in lumber and lumber products, is so vague and indefinite as to be unenforceable as to manufacturers of or dealers in lumber products, but is not void in so far as it affects manufacturers of or dealers in lumber; and the judgment of the court below, granting an injunction, should be modified in accordance with this ruling.
The court is of the opinion that the act in question is not unconstitutional on the ground that there was no reasonable basis for the classification which' put a specified tax upon a dealer in or near a city of a certain size and a different tax upon a dealer near a city having a different population.

Judgment affirmed in part and reversed in part.


All the Justices concur, except

*540Beck, P. J., and Hines, J., who dissent from so much of tlie ruling stated in the first division as holds that the statute in question is unenforceable in so far as it imposes a tax on manufacturers of and dealers in “lumber products,” and Russell, C. J., and Atkinson, J., who dissent from the ruling stated in the second division.